Citation Nr: 1630043	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  06-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to November 21, 2008, and entitlement to a rating in excess of 40 percent therefrom, for Reiter's syndrome (RS) of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for Reiter's syndrome of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the right knee.

4.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the left knee.

5.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the right ankle.
 
6.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the left ankle.
7.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the right hip.

8.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the left hip.

9.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the right shoulder.

10.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the left shoulder.

11.  Entitlement to a compensable rating for Reiter's syndrome of both elbows.

12.  Entitlement to a compensable rating for Reiter's syndrome of both wrists.

13.  Entitlement to a compensable rating for hammertoe of the left fifth digit.

14.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

15.  Entitlement to an effective date earlier than August 15, 2014 for the award of service connection for right lower extremity (RLE) radiculopathy. 

16.  Entitlement to an initial disability rating in excess of 10 percent for RLE radiculopathy. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to January 1983.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from April and September 2004 rating decisions by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran timely appealed these rating actions to the Board. 

Regarding the Veteran's lumbar spine, by a March 2010 rating action, the RO granted a 40 percent rating to this disability, effective November 21, 2008--the date of a VA examination reflecting an increase in severity of this disability.  As the increase in the evaluation of the above-cited service-connected disability does not represent the maximum rating available, the increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the increased evaluation issue with respect to the lumbar spine disability as reflected on the title page.

The Veteran testified before the undersigned at hearings conducted at the Board's offices in Washington, D.C. in July 2007, November 2011 and February 2016.  Copies of the hearing transcripts are of record.  During the hearings, the Veteran submitted additional evidence and waived initial RO consideration.  During the February 2016 hearing, the Veteran waived issuance of a supplemental statement of the case addressing the issue of entitlement to increased ratings for the service-connected RS of the lumbar spine.  (See February 2016 Transcript (T.) at page (pg.) 4).  Notwithstanding the erroneous listing of another Veterans Law Judge and the failure to list the appellant as a witness on the cover sheet of the February 2016 Board hearing transcript, only one hearing was held before the Board on that date, before the undersigned, at which the appellant testified.

This appeal was most recently before the Board in October 2013.  At that time, the Board remanded issues 1-14 to the RO for additional development.  These matters have been returned to the Board for further appellate action.  As will be explained in the remand section below, the requested development has not been completed.  As noted by the Board in October 2013, the issue of entitlement to TDIU was raised pursuant to Rice Shinseki, 22 Vet. App. 447, 453-55 (2009).  

In addition, by a September 2014 rating action, the RO granted service connection for RLE radiculopathy; an initial 10 percent rating was assigned, effective "August 15, 2014," the date of a VA examination report reflecting the first clinical evidence of this disability.  (The Board observes that the Veteran's VA spine examination report that contained findings of RLE radiculopathy was performed on September 15, 2014, as noted by the RO in the body of its September 2014 rating decision).  The RO notified the Veteran of its decision in mid-September 2014.  On VA Form 21-0958, Notice of Disagreement, received by VA in late September 2014, the Veteran disagreed with the effective date of August 15, 2014 for the award of service connection for RLE radiculopathy and the initial 10 percent disability rating assigned to this disability.  (See VA Form 21-0958, Notice of Disagreement, received by VA in September 2014).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the agency of original jurisdiction (AOJ) for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of entitlement to service connection for left lower extremity radiculopathy and entitlement to service connection for internal derangement of the right knee (other than Reiter's syndrome) have been raised by the record in a September 2015 Notice of Disagreement and during a February 2016 hearing before the undersigned (See VA Form 21-0958, Notice of Disagreement, received by VA in late September 2014, and February 2016 T. at pg. 4), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, in October 2013, the Board remanded the Veteran's claims for increased ratings for his service-connected RS of associated joints and hammertoe of the left fifth digit, as well as the claim of entitlement to TDIU.  In its directives, the Board requested VA examination(s) to obtain the current (then) assessment of RS of associated joints, to include necessary range of motion findings and other objective and subjective findings for a proper evaluation of the disabilities.  The examiner was also requested to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the service-connected disabilities precluded the Veteran from obtaining and maintaining substantially gainful employment.  (See October 2013 Board remand). 

Pursuant to the Board's October 2013 remand directives, VA examined the Veteran in September 2014.  The September 2014 VA examination, however, was restricted to the lumbar spine.  There were no clinical findings referable to the Veteran's cervical spine; shoulders; elbows; hips; knees; ankles; wrists; or, hammertoe of the left fifth digit.  (See September 2014 VA spine examination report).  The VA examiner noted that the Veteran was unemployed and had last worked at the United States Postal Service (USPS) in 1995.  According to the VA examiner, the Veteran reported that his RS symptoms flared up three (3) to four (4) times a year which increased his joint pain.  He also reported having experienced daily back pain that increased with sitting and movement.  Regarding the effect that the Veteran's RS of the lumbar spine had on his ability to obtain and secure gainful employment, the VA examiner opined that it affected his ability to carry mail and move large boxes.  (See September 2014 VA examination report).  The Board finds the VA examiner's opinion unresponsive to the Board's question as to whether his disabilities, such as the RS of the lumbar spine would preclude the Veteran from obtaining and maintaining all forms of substantially gainful employment, such as sedentary employment. 

Thus, the Board finds that the appeal must again be remanded to obtain clinical findings consistent with the October 2013 remand directives, as well as comments that address whether or not the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, a remand of the claim of entitlement to TDIU is also necessary in order to inform the Veteran of the elements necessary to substantiate this claim.  He should also be provided an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and be asked to complete and return the form.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  Request that he complete and return the form.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

2.  Schedule the Veteran for appropriate examination(s) to assess the severity of his service-connected RS of associated joints and hammertoe of the left fifth digit.  The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report. All indicated tests should be performed, and all findings reported in detail. 
   
Specifically, the examiner should provide the following information:
   
(a) Indicate whether the Veteran's RS of associated joints is manifested by symptom combinations productive of weight loss and anemia productive of severe impairment of health or whether the Veteran has severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or constitutional manifestations associated with active joint involvement, which are totally incapacitating.  38 C.F.R. § 4.71a , Diagnostic Code 5002.
   
(b) For each affected joint, including but not limited to the lumbar spine; cervical spine; knees; elbows; hips; wrists; shoulders; and, ankles, and any other joint the examiner finds is affected by Reiter's syndrome, provide ranges of motion in degrees.  Describe any functional limitation of the affected parts due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use as a result of pain, excess motion, fatigability, weakened motion, or incoordination should also be noted. DeLuca v. Brown, 8 Vet. App. 202 (1995). The determination should be portrayed in terms of the degree of additional range of motion loss.
   
(c) With regard to the lumbar spine and cervical spine disabilities, the examiner should report any specific information as to the frequency and duration of any incapacitating episodes.  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to the service-connected RS of the lumbar or cervical spine.  The examiner should also specifically state if ankylosis and muscle spasm are present.
   
(d) The examiner must also comment on functional effects of the service-connected RS on daily activities and employment as it pertains to the Veteran's ability to obtain and maintain substantially gainful employment without consideration of age and non-service-connected disabilities.  (The examiner is hereby advised that the Veteran has maintained that he last worked in 1995 at the USPS).
   
(e) A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
   
3.  Schedule the veteran for a VA examination to determine the current severity of the service-connected hammertoe of the left fifth digit.  The veteran's VBMS and Virtual VA electronic records should be made available to and pertinent documents therein reviewed by the examiner.  The examination report should reflect that such a review was conducted.  All appropriate diagnostic tests should be conducted.  

The examiner should note the existence and severity of any disability associated with the hammertoe of the left fifth digit.  He or she should also comment on whether the Veteran's service-connected hammertoe disability results in an overall disability picture that is moderate, moderately severe, or severe 

The examiner must also comment on functional effects of the service-connected hammertoe of the left fifth digit as it pertains to the Veteran's ability to obtain and maintain substantially gainful employment without consideration of age and non-service-connected disabilities.  (The examiner is hereby advised that the Veteran has maintained that he last worked in 1995 at the USPS).

A complete rationale must be provided as to all findings and any opinions.

4.  After the requested records review and opinion(s) are completed, the report(s) should be reviewed to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Properly furnish the Veteran with a SOC pertaining to the issues of entitlement to an effective date earlier than August 15, 2014 for the award of service connection for RLE radiculopathy and entitlement to an initial disability rating in excess of 10 percent for RLE radiculopathy.  Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9) in response to complete the steps necessary to perfect his appeal of these claims to the Board.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should these claims be returned to the Board for further appellate review.  38 C.F.R. §§  20.202, 20.302 (2015).

6.  Readjudicate the issues on appeal.   If the maximum benefits sought on appeal remain denied, the Veteran  should be provided a Supplemental Statement of the Case (SSOC) that addresses all the evidence received since the RO issuance of a March 2010 SSOC, wherein the RO addressed the above-cited increased rating issues on appeal.  The Veteran should be given adequate time to respond to the SSOC. Thereafter, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

